
	
		I
		112th CONGRESS
		1st Session
		H. R. 1127
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2011
			Mr. Pascrell (for
			 himself, Mr. Platts, and
			 Mr. Weiner) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To encourage and ensure the use of safe football helmets
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Children’s Sports Athletic Equipment Safety
			 Act.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Football helmet safety
				standards.
					Sec. 4. Application of third-party testing
				and certification requirements to youth football helmets.
					Sec. 5. False or misleading claims with
				respect to athletic sporting activity goods.
				
			2.FindingsThe Congress finds the following:
			(1)Participation in
			 sports and athletic activities provides many benefits to children and should be
			 encouraged.
			(2)Participation in
			 sports and athletic activities does involve some inevitable risk of injury that
			 no protective gear or safety device can fully eliminate.
			(3)Sports-related
			 concussion is a form of traumatic brain injury that can lead to lasting
			 negative health consequences.
			(4)Direct medical
			 costs and indirect costs of traumatic brain injuries totaled an estimated
			 $60,000,000,000 in the United States in the year 2000.
			(5)Sports are the
			 second leading cause of traumatic brain injury for Americans who are 15 to 24
			 years old, behind only motor vehicle crashes.
			(6)Every year,
			 American athletes suffer up to an estimated 3,800,000 sports-related
			 concussions.
			(7)The potential for
			 catastrophic injury resulting from multiple concussions make sports-related
			 concussion a significant concern for young athletes, coaches, and
			 parents.
			(8)Football has the
			 highest incidence of concussions, which also occur in many other sports such as
			 baseball, basketball, ice hockey, lacrosse, soccer, and softball.
			(9)An estimated
			 4,500,000 children play football in organized youth and school sports leagues,
			 including approximately 1,500,000 high school players.
			(10)According to the
			 Consumer Product Safety Commission, more than 920,000 athletes under the age of
			 18 were treated in emergency rooms, doctors’ offices, and clinics for
			 football-related injuries in the year 2007.
			(11)In any given
			 football season, 20 percent of all high school football players sustain brain
			 injuries.
			(12)One study that
			 included a post-season survey of football players found that 47 percent
			 experienced at least one concussion and almost 35 percent experienced multiple
			 concussions.
			(13)Medical experts
			 at Boston University School of Medicine found that a deceased 18-year-old
			 athlete, who had experienced multiple concussions playing high school football,
			 suffered from chronic traumatic encephalopathy, a degenerative brain disease
			 caused by head trauma.
			(14)A football
			 helmet’s ability to protect players from injury by attenuating acceleration
			 forces can decline over time as the helmet experiences thousands of hits from
			 use during successive football seasons after its original date of
			 manufacture.
			(15)According to
			 industry estimates, 100,000 football helmets more than ten years old, and
			 thousands almost twenty years old, were worn by players in the 2009
			 season.
			(16)A high school
			 football player who suffered brain damage from being hit in the head soon after
			 suffering a previous concussion was wearing a twenty-year-old football helmet
			 when he was injured.
			(17)Children as young
			 as 5 years old rely on football helmets to protect against head injury.
			(18)The widespread
			 adoption of a voluntary industry standard for football helmet safety led to an
			 80-percent reduction in life-threatening subdural hematoma injuries.
			(19)The voluntary
			 industry safety standard for football helmets does not specifically address
			 concussion risk.
			(20)There is no
			 voluntary industry safety standard specifically for youth football helmets worn
			 by children, who have different physiological characteristics from adults in
			 terms of head size and neck strength, especially those who are younger than 12
			 years old.
			(21)Some football
			 helmet manufacturers and resellers have used misleading concussion safety
			 claims to sell children’s football helmets.
			(22)Some used helmet
			 reconditioners have falsely certified that reconditioned helmets provided to
			 schools and youth football teams met voluntary industry safety
			 standards.
			(23)Used helmet
			 reconditioners do not independently test reconditioned helmets before
			 certifying that they meet voluntary industry safety standards.
			(24)The industry
			 organization that sets voluntary football helmet safety standards does not
			 conduct independent testing nor market surveillance to ensure compliance with
			 such voluntary safety standards by manufacturers and reconditioners that
			 certify new and used helmets to such standards.
			(25)Football helmet
			 manufacturers and reconditioners place product warning labels underneath
			 padding where the warning labels are obscured from view and not clearly
			 legible.
			(26)The
			 Consumer Product Safety Act (15
			 U.S.C. 2051 et seq.) charges the Consumer Product Safety Commission with
			 protecting the public from unreasonable risks of serious injury or death from
			 consumer products, including consumer products used in recreation and in
			 schools.
			(27)The
			 Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) empowers the Federal Trade Commission to prevent unfair or
			 deceptive acts or practices, and prohibits the dissemination of misleading
			 claims for devices or services.
			3.Football helmet
			 safety standards
			(a)Voluntary
			 Standard DeterminationWithin 9 months after the date of
			 enactment of this Act, the Consumer Product Safety Commission shall determine,
			 with respect to a standard or standards submitted by a voluntary
			 standards-setting organization regarding youth football helmets, reconditioned
			 football helmets, and new football helmet concussion resistance (if feasible)
			 whether—
				(1)compliance with
			 the standard or standards is likely to result in the elimination or adequate
			 reduction of the risk of injury in connection with the use of football
			 helmets;
				(2)it is likely that
			 there will be substantial compliance with the standard or standards; and
				(3)the standard or
			 standards are maintained by a standards-setting organization that meets the
			 requirements of the document ANSI Essential Requirements: Due Process
			 Requirements for American National Standards published in January 2010
			 by the American National Standards Institute (or any successor
			 document).
				(b)Consumer Product
			 Safety StandardUnless the Consumer Product Safety Commission
			 makes an affirmative determination with respect to a standard or standards
			 under subsection (a) that addresses the matters to which the following
			 standards would apply, the Commission shall initiate a rulemaking proceeding
			 for the development of a consumer product safety rule with respect to the
			 following:
				(1)Youth football
			 helmetsA standard for youth football helmets which is informed
			 by children’s different physiological characteristics from adults in terms of
			 head size and neck strength.
				(2)Reconditioned
			 football helmetsA standard for all reconditioned football
			 helmets.
				(3)New football
			 helmet concussion resistanceA standard for all new football
			 helmets that addresses concussion risk, if the Commission determines that such
			 a standard is feasible given current understanding of concussion risk and how
			 helmets can prevent concussion.
				(4)Football helmet
			 warning labelsA standard for warning labels on all football
			 helmets that, at a minimum, requires clearly legible and fully visible
			 statements warning consumers of the limits of protection afforded by the
			 helmet. This standard may include requirements for pictograms, instructions,
			 guidelines, or other cautions to consumers about injury risk and the proper use
			 of football helmets.
				(5)Date of
			 manufacture label for new football helmetsA standard for a
			 clearly legible and fully visible label on all new football helmets stating the
			 football helmet’s original date of manufacture and warning consumers that a
			 football helmet’s ability to protect the wearer can decline over time.
				(6)Date of
			 reconditioning label for reconditioned helmetsA standard for a
			 clearly legible and fully visible label on all reconditioned football helmets
			 stating the helmet’s last date of reconditioning, its original date of
			 manufacture, and warning consumers that a football helmet’s ability to protect
			 the wearer can decline over time, despite being properly and regularly
			 reconditioned.
				(c)Safety
			 Standards
				(1)In
			 generalThe Commission shall—
					(A)in consultation
			 with representatives of coaches, consumer groups, engineers, medical experts,
			 school sports directors, scientists, and sports equipment standard-setting
			 organizations, examine and assess the effectiveness of any voluntary consumer
			 product safety standards for youth football helmets, reconditioned football
			 helmets, and new football helmet concussion resistance proposed by a voluntary
			 standards-setting organization; and
					(B)in accordance with
			 section 553 of title 5, United States Code, promulgate consumer product safety
			 standards that—
						(i)are
			 substantially the same as such voluntary standards; or
						(ii)are
			 more stringent than such voluntary standards, if the Commission determines that
			 more stringent standards would further reduce the risk of injury associated
			 with football helmets.
						(2)Timetable for
			 rulemakingIf the Commission does not make an affirmative
			 determination under subsection (a) within the 9-month period, the Commission
			 shall commence the rulemaking required by subsection (b) within 30 days after
			 the end of that 9-month period. The Commission shall periodically review and
			 revise the standards set forth in the consumer product safety rule prescribed
			 pursuant to that proceeding to ensure that such standards provide the highest
			 level of safety for football helmets that is feasible.
				4.Application of
			 third-party testing and certification requirements to youth football
			 helmets
			(a)In
			 GeneralThe third-party testing and certification requirements of
			 section 14(a)(2) of the Consumer Product Safety
			 Act (15 U.S.C. 2063(a)(2)) shall apply to any youth football helmet
			 (including a reconditioned youth football helmet) to which any consumer product
			 safety rule prescribed under section 3(b) of this Act applies as if the helmet
			 were a children’s product that is subject to a children’s product safety rule
			 without regard to the age of the individual for whom it is primarily designed
			 or intended.
			(b)Special
			 Application of Definition of Children’s Product for Purposes of Testing and
			 Certification of Football HelmetsFor the exclusive purpose of
			 applying the definition of the term children’s product in section
			 3(a)(2) of the Consumer Product Safety
			 Act (15 U.S.C. 2052(a)(2)) to the requirements of subsection (a) of
			 this section, 18 years shall be substituted for 12
			 years each place it appears.
			(c)For the purposes
			 of this section, third-party testing and certification shall be conducted by a
			 testing laboratory that has an accreditation—
				(1)that meets
			 International Organization for Standardization/International Electrotechnical
			 Commission standard 17025:2005 entitled General Requirements for the Competence
			 of Testing and Calibration Laboratories (or any successor standard that is from
			 an accreditation body that is signatory to the International Laboratory
			 Accreditation Cooperation for testing accreditation);
				(2)that meets
			 International Organization for Standardization/International Electrotechnical
			 Commission Guide 65:1996 entitled General Requirements for Bodies Operating
			 Product Certification Systems (or any successor standard that is from an
			 accreditation body that is signatory to the International Accreditation Forum
			 for product certification accreditation); and
				(3)that includes all
			 appropriate football helmet standards and test methods within the scope of the
			 accreditation.
				5.False or
			 misleading claims with respect to athletic sporting activity goods
			(a)In
			 GeneralIt is unlawful for any person to sell, or offer for sale,
			 in interstate commerce, or import into the United States for the purpose of
			 selling or offering for sale, any item of equipment intended, designed, or
			 offered for use by an individual engaged in any athletic sporting activity,
			 whether professional or amateur, for which the seller or importer, or any
			 person acting on behalf of the seller or importer, makes any false or
			 misleading claim with respect to the safety benefits of such item.
			(b)Enforcement by
			 Federal Trade Commission
				(1)In
			 generalViolation of subsection (a), or any regulation prescribed
			 under this section, shall be treated as a violation of a rule under section 18
			 of the Federal Trade Commission Act
			 (15 U.S.C. 57a) regarding unfair or deceptive acts or practices. The Federal
			 Trade Commission shall enforce this Act in the same manner, by the same means,
			 and with the same jurisdiction, powers, and duties as though all applicable
			 terms and provisions of the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and
			 made a part of this Act.
				(2)RegulationsNotwithstanding
			 any other provision of law, the Commission may promulgate such regulations as
			 it finds necessary or appropriate under this Act under section 553 of title 5,
			 United States Code.
				(3)PenaltiesAny
			 person who violates subsection (a) or any regulation prescribed under that
			 section, shall be subject to the penalties and entitled to the privileges and
			 immunities provided in the Federal Trade
			 Commission Act as though all applicable terms and provisions of the
			 Federal Trade Commission Act were
			 incorporated in and made part of this Act.
				(4)Authority
			 preservedNothing in this section shall be construed to limit the
			 authority of the Commission under any other provision of law.
				(c)Enforcement by
			 State Attorneys General
				(1)Right of
			 actionExcept as provided in paragraph (5), the attorney general
			 of a State, or other authorized State officer, alleging a violation of
			 subsection (a) or any regulation issued under that section that affects or may
			 affect such State or its residents may bring an action on behalf of the
			 residents of the State in any United States district court for the district in
			 which the defendant is found, resides, or transacts business, or wherever venue
			 is proper under section 1391 of title 28, United States Code, to obtain
			 appropriate injunctive relief.
				(2)Initiation of
			 civil actionA State shall provide prior written notice to the
			 Federal Trade Commission of any civil action under paragraph (1) together with
			 a copy of its complaint, except that if it is not feasible for the State to
			 provide such prior notice, the State shall provide such notice immediately upon
			 instituting such action.
				(3)Intervention by
			 the commissionThe Commission may intervene in such civil action
			 and upon intervening—
					(A)be heard on all
			 matters arising in such civil action; and
					(B)file petitions for
			 appeal of a decision in such civil action.
					(4)ConstructionNothing
			 in this section shall be construed—
					(A)to prevent the
			 attorney general of a State, or other authorized State officer, from exercising
			 the powers conferred on the attorney general, or other authorized State
			 officer, by the laws of such State; or
					(B)to prohibit the
			 attorney general of a State, or other authorized State officer, from proceeding
			 in State or Federal court on the basis of an alleged violation of any civil or
			 criminal statute of that State.
					(5)LimitationNo
			 separate suit shall be brought under this subsection if, at the time the suit
			 is brought, the same alleged violation is the subject of a pending action by
			 the Federal Trade Commission or the United States under this section.
				
